Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 15843119 has a total of 21 claims pending in the application, of which claims 2, 4-5, 9, 11-12, 16, and 18-19 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al (US 20160239568 A1) in view of Lewin et al (US 6513010 B1), Zhai et al (“Automatic Model Generation from Documentation for JAVA API Functions”), RAML (“RAML Version .8: Restful API modeling language”),  Karov et al (US 20150073798 A1) and Xue et al (“Restful Web Service Matching Based on WADL”). 
As per claims 1, 8, and 15, Packer discloses, “A computer-implemented method” (pg.7, particularly paragraph 0066; EN: this denotes the hardware to run the system).  “For automatically seeding” (Pg.3, particularly paragraph 0033; EN: this denotes the use of seed data to train the system). “An application programming interface (API)” (Pg.3-4, particularly paragraph 0036; EN; this denotes the system making use of APIs in the process). “Into a natural language conversational interface, the method comprising” (Pg.8, particularly paragraph 0073; EN: this denotes the use of speech as an input method (i.e. language conversational interface) of the system). 
	“executing one or more commands to identify a particular intent and a corresponding natural language description…” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system).
“Automatically mapping the set of intents to example utterances, wherein automatically mapping the set of intents to the example utterances comprises determining” (pg.3, particularly paragraph 0033; EN: this denotes getting sample queries to train the intent model. Here the sample queries are speech/utterances). “utilizing …ii) the natural language description” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system). “and … a subset of the example utterances used to train the natural language classifier, wherein the subset of the example utterances corresponds to the particular intent” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system. This further denotes different categories of inputs such as those from third party application providers to train the system. This would denote different queries (i.e. subsets of training data)) for different applications/aspects of the model (different intents)).
“Training a natural language classifier using the example utterances as input training data” (pg.3, particularly paragraph 0033; EN: this denotes getting sample queries to train the intent model. Here the sample queries are speech/utterances).
However, Packer fails to explicitly disclose, “Utilizing a knowledge base to automatically map API calls to a set of intents of intents, the knowledge base comprising at least documentation associated with the API, wherein the documentation associated with the API is used to automatically map API calls to the set of intents, wherein utilizing the knowledge base to automatically map the API calls to the set of intents comprises: classifying the API Calls into a set of functional classes, wherein each functional class is associated with a template, wherein the template takes the form of a tuple comprising a verb, an adjective, and a noun; executing one or more commands to identify a particular intent and a corresponding natural language description associated with a particular API call; and mapping the particular intent to a particular functional class in the set of functional classes”, “utilizing i) a particular template associated with the particular functional class”, and “a synonym database.” 
Lewin discloses, “Utilizing a knowledge base to automatically map API calls to a set of intents of intents… the knowledge base … is used to automatically map API calls to the set of intents” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent). 
“Wherein utilizing the knowledge base to automatically map the API calls to the set of intents comprises:” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
“Executing one or more commands to identify a particular intent and a corresponding … description associated with a particular API call” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent). 
“Mapping the particular intent to a particular…” (Fig.1. C7, particularly L57-68; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
RAML discloses, “Classifying the API calls into a set of functional classes, wherein each functional class is associated with a template” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template). 
“… A corresponding natural language description associated with a particular API call” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. These templates have natural language descriptions describing the purpose and how the various APIs work). 
“… particular functional class in the set of functional classes” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template).
“utilizing i) a particular template associated with the particular functional class” (Pg.10-11, particularly the Template URI and URI parameters section; EN: this denotes the creation of APIs with templates. This makes clear that numerous different API’s can be used (i.e. functional classes) and each can have an associated template).
Zhai discloses, “the knowledge base comprising at least documentation associated with the API, wherein the documentation associated with the API is used to automatically map API calls” (Abstract; EN: this denotes using the documentation of APIs to implement them).
Karov discloses, “a synonym database” (Pg.8-9, particularly paragraph 0066; EN: this denotes the use of synonyms in designing models for intent determination in natural language).
Xue discloses,  “wherein the template takes the form of a tuple” (Pg.365, particularly section IV; Pg.366, C1, first partial paragraph EN: this denotes the creation of a tuple in relation to the Restful API).  “comprising a verb, an adjective, and a noun” (Pg.366-367, particularly C1, Section A through the first bullet; EN: This denotes the use of nouns, adjectives and verbs as part of the tuple). 
Packer and Lewin are analogous art because both involve speech processing. 
Before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of Packer and Lewin in order to make use of a knowledge base to prepare API calls to understand speech. 
	The motivation for doing so would be to “provide[] the ‘intelligence’ in translating a stream of words received from the speech recognizer to appropriate applications calls” (Lewin, C7, L57-68) or in the case of Packer, allow the system to make use of API calls and a knowledge base to understand how to relate words and API calls together for their use of APIs.
Therefore before the effective filing date it would have been obvious to one skilled in the art of speech processing to combine the work of Packer and Lewin in order to make use of a knowledge base to prepare API calls to understand speech.
Zhai and Packer modified by Lewin are analogous art because both involve APIs.  
Before the effective filing date it would have been obvious to one skilled in the art of APIs to combine the work of Zhai and Packer modified by Lewin in order to make use of documentation for APIs.  
	The motivation for doing so would be to “concisely describe the functionalities of the functions” for the API code and the like (Zhai, Abstract) or in the case of Packer and Lewin, allow the system to make use of code documentation to clearly disclose what is being performed by the listed code. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of APIs to combine the work of Zhai and Packer modified by Lewin in order to make use of documentation for APIs.  
RAML and Packer modified by Lewin are analogous art because both involve APIs.  
Before the effective filing date it would have been obvious to one skilled in the art of APIs to combine the work of RAML and Packer modified by Lewin in order to make use of classes and templates for APIs. 
	The motivation for doing so would be to “define a resource’s relative URI when it contains variable elements” (RAML, Pg.11, Template URI and URI parameters section) or in the case of Packer modified by Lewin, allow the system to define their APIs as they wish with associated templates. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of APIs to combine the work of RAML and Packer modified by Lewin in order to make use of classes and templates for APIs.
Packer and Karov are analogous art because both involve natural language interpretation.  
Before the effective filing date it would have been obvious to one skilled in the art of natural language interpretation to combine the work of R Packer and Karov in order to make use of synonyms in intent determination.  
	The motivation for doing so would be to “discover additional key terms in the relevant domain based on the seed entity” (Karov, Pg.3, paragraph 0024) or in the case of Packer, allow the system to consider synonyms to the terms when learning about user intent.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of natural language interpretation to combine the work of R Packer and Karov in order to make use of synonyms in intent determination.  
Xue and Packer modified by Lewin and RAML are analogous art because both involve Restful APIs.  
Before the effective filing date it would have been obvious to one skilled in the art of Restful APIs to combine the work of Xue and Packer modified by Lewin and RAML in order to make use of particular word types for API templates.  
	The motivation for doing so would be to allow “[Restful URLs] are different from ordinary URLs since they are designed for describing RESTful resources and application APIs” (Xue, Pg.366, section A, first paragraph) or in the case of  Xue and Packer modified by Lewin and RAML, allow the system to use nouns, verbs, and adjectives to describe URLs within RAML’s APIs as described by the Xue reference. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of Restful APIs to combine the work of Xue and Packer modified by Lewin and RAML in order to make use of particular word types for API templates.  

As per claims 3, 10, and 17, Packer discloses, “Receiving a natural language query” (Pg.2, particularly paragraph 0025; EN: this denotes receiving input in the form of language). 
“Determining, using the natural language classifier, a particular intent in the set of intents that maps to the natural language query” (Pg.3, particularly paragraph 0028; EN: this denotes determining the intent of the incoming language). 
Lewin discloses, “Determining a particular API call associated with the particular intent; and executing the particular API call to perform an action corresponding to the particular intent” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).
As per claims 6, 13, and 20, Packer discloses, “Wherein the natural language description is an initial example utterance in the subset of the example utterances corresponding to the particular intent” (Pg.3, particularly paragraph 0033; EN: this denotes providing queries (natural language descriptions) and the user’s intent to begin training the system. This further denotes different categories of inputs such as those from third party application providers to train the system. This would denote different queries (i.e. subsets of training data)) for different applications/aspects of the model (different intents)).
Karov discloses, “and wherein determining the subset of the example utterances comprises performing a synonym expansion of the initial example utterance using the synonym database to identify additional example utterances in the subset” (Pg.3, paragraph 0024 EN: this denotes the use of synonyms in designing models for intent determination in natural language).
As per claim 7 and 14, Lewin discloses, “identifying, from the knowledge base, one or more respective parameter associated with each intent in the set of intents” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent. Here the various parameters include the words, senses, objects and other things associated with the APIs).
As per claim 21, Lewin discloses, “wherein the knowledge base further comprises at least code associated with the API, and wherein the code associated with the API is used to automatically map API calls to the set of intents” (Fig.1. Fig.2. C7, particularly L57-68; C8, particularly L1-46; EN: This denotes the use of a knowledge base made up of custom code to meet the language interpretations to understand the user’s intent).

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6-8, 10, 13, 15-17, and 20-21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/Primary Examiner, Art Unit 2198